
	
		II
		112th CONGRESS
		2d Session
		S. 3415
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2012
			Mr. Inhofe (for himself
			 and Mr. Vitter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require the disclosure of all payments made under the
		  Equal Access to Justice Act. 
	
	
		1.Short titleThis Act may be cited as the
			 Government Transparency and
			 Recordkeeping Act of 2012.
		2.Disclosure of
			 paymentsSection 1304 of title
			 31, United States Code, is amended by adding at the end the following:
			
				(d)Disclosure of
				payments
					(1)In
				general
						(A)Past
				paymentsExcept as provided in paragraph (3), not later than 90
				days after the date of enactment of the Government Transparency and Recordkeeping Act of
				2012, the Secretary of the Treasury shall make all records of
				individual payments made under this section since January 1, 2003, available to
				Congress and the public in accordance with paragraph (2).
						(B)Annual
				updateBeginning 1 year after the date on which the Secretary of
				the Treasury makes the records available under subparagraph (A), and each year
				thereafter, the Secretary of the Treasury shall make all records of individual
				payments made under this section during the previous year available to Congress
				and the public in accordance with paragraph (2).
						(2)RequirementsIn
				making records available under paragraph (1), the Secretary of the Treasury
				shall ensure that—
						(A)the records are
				made available on a publicly accessible Internet website; and
						(B)each record
				contains—
							(i)information that
				clearly identifies the entity receiving the payment;
							(ii)a copy of the
				settlement or judgment under which the payment was made;
							(iii)the amount of
				the total payment to each entity; and
							(iv)a breakdown of
				the payment showing the specific amount of the damages, interest, and
				attorneys’ fees.
							(3)Prohibition
						(A)In
				generalThe Secretary of the Treasury may not make a record of
				individual payment available under this subsection if—
							(i)the payment was
				not the result of any executive branch, Federal department, agency, or
				instrumentality statutory or regulatory approval or permit related case, court
				order, consent decree, or Federal department, agency, or instrumentality
				settlement; or
							(ii)the disclosure
				of the information is otherwise prohibited by law or court order, or is not in
				the best interest of national security.
							(B)RationaleFor
				each record of individual payment not disclosed under subparagraph (A), the
				Secretary of the Treasury shall submit to Congress a statement explaining the
				rationale for not disclosing the
				record.
						.
		
